DETAILED ACTION
Claims 1-4, 6-13, 15-18, 20-23 are pending.
Priority: 8/2/2015(Provisional)
Assignee: Intel 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/7/2021 have been fully considered but they are not persuasive.
The double patenting claim stands. Rejections are consistent are have been maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-13, 10-14, 15-18, 20, 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,558,582. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are anticipated by the parent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 10, 15, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hildesheim et al.(20140189261), and further in view of Epstein(20130132690).

As per claim 1, Hildesheim discloses:
A computing device for secure code execution, the computing device comprising: 
a processor including an instruction translation lookaside buffer and a data translation lookaside buffer(Hildesheim, [0077 -- The front end unit 930 includes a branch prediction unit 932 coupled to an instruction cache unit 934, which is coupled to an instruction translation lookaside buffer ( TLB) 936, which is coupled to an instruction fetch unit 938, which is coupled to a decode unit 940.], [0079 -- The set of memory access units 964 is coupled to the memory unit 970, which includes a data TLB unit 972 coupled to a data cache unit 974 coupled to a level 2 (L2) cache unit 976. In one exemplary embodiment, the memory access units 964 may include a load unit, a store address unit, and a store data unit, each of which is coupled to the data TLB unit 972 in the memory unit 970. The instruction cache unit 934 is further coupled to a level 2 (L2) cache unit 976 in the memory unit 970. The L2 cache unit 976 is coupled to one or more other levels of cache and eventually to a main memory.]);
 and a first circuitry to (i) configure an execute only transactional range of a memory of the computing device, wherein the execute only transactional range cannot be read or written as data and (ii) execute a page miss handler of the processor in response to a page miss(Hildesheim, [0063 -- A TLB hit occurs when a physical address for a virtual address is cached in the TLB. The retrieved physical address may then be used to access physical memory. Alternatively, a TLB miss may occur when the TLB does not cache a physical address for the virtual address. Commonly, in the event of such a TLB miss, a page walk may be performed in order to look up the virtual to physical translation in a page table often stored in physical memory. After the physical address is determined by performing the page walk, the mapping of the virtual address to the physical address may be cached or preserved in the TLB for future use. In this way, the TLB may effectively cache a subset of the page table.]); 
wherein the page miss handler is to (i) determine a virtual-to-physical address mapping in response to the page miss, wherein the virtual-to-physical address mapping associates a virtual memory address to a physical memory address,(Hildesheim, [0063 -- Alternatively, a TLB miss may occur when the TLB does not cache a physical address for the virtual address. Commonly, in the event of such a TLB miss, a page walk may be performed in order to look up the virtual to physical translation in a page table often stored in physical memory.]);
 and (ii) determine whether the physical memory address is within the execute only transactional range,(Hildesheim, [0067 -- For example, if the translation is in a non-writeable region, then the write bit or "w-bit" of the TLB entry may be cleared to binary zero (i.e., "0"). As another example, if the translation is in a non-executable region, then the non-executable or "NX-bit" may be set to binary one (i.e., to "1"). Notice that these values are different than the conventional "safe" approach described a few paragraphs above. If the translation is in a non-readable execute only region, then it may not be cached in the TLB.]);
Hildesheim does not explicitly disclose the following, however Epstein discloses:
and a second circuitry to (i) determine, in response to a change of control flow other than a branch, whether a last instruction pointer physical address of the processor is within the execute only transactional range,(Epstein, [Fig. 13 – selective access to executable memory]);
 and (ii) secure a processor state of the processor in response to a determination that the last instruction pointer physical address is within the execute only transactional range(Epstein, [0290 – security logic]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the computer method of Epstein into the system of Hildesheim for the benefit of security logic that is configured to detect a function call, identify the subject memory page, erase the executable instruction content of the page effectively to permit the swap operation to continue. The resistance of virtualized computer programs against various kinds of unauthorized use or attacks can be improved.

Claims 10 and 15 and 21 each contain the same limitations.

Allowable Subject Matter
Claims 2-9, 11-14, 16-20, 22-23 contain allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Arvind Talukdar
Primary Examiner
Art Unit 2132